ACCEPTED
                                                                                                                                03-14-00397-CV
                                                                                                                                       4069934
                                                                                                                    THIRD COURT OF APPEALS
                                                                                                                                 AUSTIN, TEXAS
                                                                                                                           2/9/2015 11:21:57 AM
                                                                                                                  DOUG SIGEL   JEFFREY D. KYLE
                                                                                                                          Partner
100 Congress Avenue, Suite 950 | Austin, Texas 78701 | 512.459.6600 Main | 512.459.6601 Fax             Direct Dial: 512.459.6611        CLERK
www.ryanlawllp.com                                                                              E-Mail: Doug.Sigel@ryanlawllp.com




                                                                                                     FILED IN
                                                   February 9, 2015                           3rd COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                              2/9/2015 11:21:57 AM
Via Electronic Filing:
Mr. Jeffrey D. Kyle                                                                             JEFFREY D. KYLE
                                                                                                      Clerk
Clerk, Third Court of Appeals
P.O. Box 12547
Austin, TX 78711

RE:      Cause No. 03-14-00397-CV

         Appellant, American Multi-Cinema, Inc. // Cross-Appellants, Glenn Hegar,
         Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney
         General of the State of Texas
         v.
         Appellees, Glenn Hegar, Comptroller of Public Accounts of the State of Texas,
         and Ken Paxton, Attorney General of the State of Texas // Cross-Appellee,
         American Multi-Cinema, Inc.

Dear Mr. Kyle:

       Appellant/Cross-Appellee, American-Multi Cinema, Inc. received your
correspondence advising the parties that submission and oral argument in the above
referenced appeal has been set for March 11, 2015 at 9:00 a.m. Please be advised that
I intend to argue this matter before the Court.

         Should you have any questions, please do not hesitate to contact me.

                                                                     Sincerely,



                                                                     Doug Sigel
                                                                     Counsel for American Multi-Cinema, Inc.


Cc: Charles Eldred (Charles.Eldred@texasattorneygeneral.gov)